Appeal by defendant from an order of the County Court of Saratoga County denying without a hearing his motion for a writ of error coram nobis vacating and setting aside a judgment convicting him on his plea of guilty of the crime of carnal abuse of a child in violation of section 483-a of the Penal Law. The claims advanced in appellant’s affidavit are: (1) that he was unlawfully arrested because the arresting officers had no warrant; (2) that there was an unreasonable delay in his arraignment before the Magistrate; (3) that the evidence before the Grand Jury was insufficient to warrant his indictment; (4) that he was not arrested until seven months after the father of the child had reported to the State Police the commission of the acts upon which the subsequent indictment was based and (5) that he possesses evidence which would impugn the infant’s credibility. None of the foregoing allegations is sufficient to invoke the writ applied for. (People v. Sullivan, 3 N Y 2d 196; People v. Wurzler, 278 App. Div. 608.) Other eonelusory statements imputing unfaithfulness to appellant’s assigned counsel and unfairness to the sentencing court are wholly without factual support in the record. It is apparent that defendant’s rights were carefully safeguarded in every stage of the proceedings. (People v. Neeley, 4 A D 2d 1019.) Order unanimously *993affirmed, without, costs. Present — Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ.